Exhibit 10.2

UQM TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT

THIS AGREEMENT dated as of July 1, 2017 (“Effective Date”), is between UQM
Technologies, Inc., a Colorado corporation (“Employer”), and David Rosenthal
(“Executive”).

Recitals

A. Executive and Employer are currently parties to an Employment Agreement,
dated July 20, 2015 (the “Prior Agreement”).

B. The Prior Agreement expired on June 30, 2017 and Employer and Executive wish
to enter into this Agreement to continue Executive’s employment on the Effective
Date pursuant to the terms and conditions set forth herein.

In consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:

Agreement

1. Employment.  Employer hereby agrees to continue to employ Executive as its
Chief Financial Officer in accordance with the terms of this Agreement for the
term of employment set forth in Section 4, below, and Executive hereby accepts
such employment, all upon the terms and conditions set forth in this Agreement.

2. Duties.  Executive shall perform the duties assigned to him by Employer’s
President and Chief Executive Officer (the “CEO”).  Executive shall be furnished
with appropriate office space, secretarial assistance, and such other facilities
and services as are suitable to Executive’s position and adequate for the
performance of Executive’s duties.  Executive will be based (and shall perform
the duties) at the principal executive offices of the Company currently located
in Denver, Colorado.

3. Executive’s Performance. During the term of Executive’s employment under this
Agreement, Executive shall devote Executive’s best efforts and full working time
and attention exclusively to the performance of the duties hereunder and to
promoting and furthering the business of Employer, and shall not, during the
term of employment, be engaged in any other business activity for personal
pecuniary advantage without the approval of the CEO. This Section shall not be
construed as preventing Executive from investing Executive’s assets in such form
or manner as will not require any services on the part of Executive in the
operation of the affairs of the companies in which such investments are made,
subject to the provisions of Section 10 and 11, below. Notwithstanding the
foregoing, Executive may perform and assume other activities and obligations as
the CEO shall from time to time approve.  For the avoidance of doubt, Executive
shall not engage in any other commercial activity during the term of Executive’s
employment under this Agreement without obtaining the prior written consent of
the CEO, whether or not the commercial activity is pursued for gain, profit, or
other pecuniary advantage.



1

 

 

 

 

--------------------------------------------------------------------------------

 

 

4. Term of Agreement. The term of employment of Executive pursuant to this
Agreement shall commence on the Effective Date and shall continue through
December 31, 2019 (the “Initial Term of Employment”), unless otherwise
terminated pursuant to Section 6, below. This Agreement shall automatically
renew on generally the same terms and conditions set forth herein for successive
twenty four (24) month periods following the Initial Term (the “Renewal Terms”),
unless either party gives written notice of non-renewal to the other party at
least sixty (60) days prior to the end of the Initial Term or any such Renewal
Term then in effect. The period during which Executive is employed by Employer
pursuant to this Agreement shall be referred to as the “Term.”

5. Compensation; Reimbursement.

(a) Base Salary. Employer agrees to pay Executive during the Term of Employment
an annual base salary of $259,684 (“Base Salary”), which amount may be increased
but may not be decreased, without the consent of Executive, during the Term of
Employment. Executive’s base salary shall be paid in installments in accordance
with Employer’s standard payroll policies and procedures.

(b) Annual Bonus. For each calendar year, Executive shall be eligible to receive
a discretionary annual bonus (“Discretionary Cash Bonus”) payable in a lump sum
cash payment based on a target level of 40% of Executive’s Base Salary. The
Discretionary Cash Bonus will be determined based on the performance goals and
rules established by the Compensation Committee of the Board of Directors of
Employer (the “Compensation Committee”). The Discretionary Cash Bonus, if any,
will be paid in a single lump sum by March 31 of the calendar year following the
calendar year in which the Discretionary Cash Bonus was earned. Executive is not
guaranteed any Discretionary Cash Bonus payment.  In the event Executive incurs
a termination without Cause (as defined below) in accordance with Section 6(b),
terminates his employment for Good Reason (as defined below) in accordance with
Section 6(c), terminates employment as a result of a non-renewal in accordance
with Section 6(g), or Executive voluntary terminates his employment in
accordance with Section 6(h), Executive shall be entitled to receive a pro rata
portion of the Discretionary Cash Bonus Executive would have received at the end
of the calendar year in which his termination of employment occurs, determined
by multiplying the entire amount of the Discretionary Cash Bonus Executive would
have received had he continued employment through the last day of the calendar
year by a fraction, the numerator of which is the number of days Executive was
employed during the calendar year and the denominator of which is the number of
days in the calendar year.  This pro rata amount, if any, will be paid to
Executive at the time other executive officers receive their Discretionary Cash
Bonus and in no event later than March 31 of the calendar year following the
year in which the Discretionary Cash Bonus was earned.

(c) Long-term Equity Incentive Compensation. Employer has adopted long-term
equity incentive compensation plans that are administered by the Compensation
Committee. For each calendar year, Executive shall be eligible to receive a
long-term equity incentive compensation award in the form of restricted common
stock of Employer, options to acquire common stock of Employer or any
combination of the foregoing based on a target level of 65% of Executive’s then
Base Salary. Long-term equity incentive compensation will be determined

2

 

 

--------------------------------------------------------------------------------

 

 

based on performance goals and rules established by the Compensation Committee.
Executive is not guaranteed any long-term equity compensation.

(d) Additional Benefits. Executive shall receive usual and customary additional
benefits in accordance with Employer’s policies and practices for employees
generally (including, without limitation, participation in any long-term equity
incentive compensation plans, stock purchase plans, life and disability
insurance plans, health care and hospitalization plans, medical and dental
reimbursement plans, profit sharing plans, retirement plans and other employee
benefit plans) for which Executive satisfies the eligibility requirements.
Employer shall (on an after tax basis) reimburse Executive for one medical exam
every year.  In addition to the foregoing, Executive shall receive an automobile
allowance of $810 per month for the use of an automobile for combined business
and personal use (with such allowance fully taxable to Executive). In addition,
Employer shall at its expense continuously maintain without interruption in the
name of Executive or Executive’s designee or for the benefit of Executive or
Executive’s designee, life insurance coverage in an amount equal to three (3)
times Executive’s then Base Salary.

(e) Annual Review of Compensation. No later than the end of the fourth quarter
of its calendar year, Employer shall review Executive’s performance under this
Agreement and establish goals and objectives for Executive’s performance for the
next calendar year. In such review, Employer, in its reasonable discretion,
shall consider increasing Executive’s Base Salary and other compensation based
on relevant factors such as Executive’s performance, Employer’s accomplishments,
increase or decrease in Executive’s responsibilities, and cost of living
increases. Any Base Salary increases normally are to be effective on such date
as may be specified by Employer.

(f) Reimbursement. Employer shall reimburse Executive for all reasonable
expenses that Executive incurs in connection with the business of Employer or
any of its subsidiaries and in the performance of Executive’s duties under this
Agreement. Employer shall also reimburse Executive for membership fees and
expenses related to Executive’s membership in professional organizations, clubs,
societies and groups as may be approved by the CEO from time to time, subject to
such rules, regulations and record-keeping requirements as may be established
from time to time by Employer.

6. Termination. The provisions of this Section 6 shall apply during the Term.

(a) Termination for Cause. Employer may terminate Executive’s employment for
“Cause” (as defined below) upon written notice to Executive specifying the basis
for Executive’s termination. The termination will be effective immediately
unless Employer specifies a different date in the notice.  If Employer
terminates Executive for Cause, Executive’s Base Salary shall immediately cease
and Executive shall be entitled to:  (i) Executive’s earned and unpaid Base
Salary through the termination date; (ii) reimbursement for any accrued (but
unpaid) expenses through the termination date; and (iii) the vested employee
benefits, if any, to which Executive is entitled pursuant to the terms and
conditions of Employer benefit plans (the “Accrued Obligations”).  For purposes
of this Agreement, termination for “Cause” shall include any of the following:
(i) fraud, malfeasance, or embezzlement against Employer’s assets or conviction
of any felony; (ii) except under circumstances of disability

3

 

 

--------------------------------------------------------------------------------

 

 

contemplated by the provisions of Section 6(e), cessation of Executive’s
performance of Executive’s duties hereunder or deliberate and substantial
failure to perform them in a capable and conscientious manner;(iii) violation of
the provisions of Sections 11 or 12 or any similar written policy of Employer
regarding competition, solicitation, confidentiality, or intellectual property;
or (iv) deliberate and substantial breach of Executive’s material obligations
under any other provision hereof that is not cured within thirty (30) days after
notice to Executive of the breach.

(b) Termination Without Cause.  Employer may terminate Executive’s employment
for any reason other than Cause with thirty (30) days advance written notice to
Executive. Employer may, in its discretion, place Executive on a paid
administrative leave during the thirty (30) day notice period.  During the
administrative leave, Employer may bar Executive’s access to Employer’s offices
or facilities if reasonably necessary to the smooth operation of Employer, or
may provide Executive with access subject to such reasonable terms and
conditions as Employer chooses to impose. If Executive’s employment under this
Agreement is terminated by Employer without Cause, Executive shall be entitled
to: (i) the Accrued Obligations; and (ii) a cash payment equal to six (6) months
of Executive’s then Base Salary plus an amount equal to the product of (y) 66%
and (z) six (6) times the monthly amount that is charged to COBRA qualified
beneficiaries for the same medical coverage options elected by Executive
immediately prior to the termination date (the amounts described in (ii) are
collectively referred to herein as the “Severance Benefit”). The Severance
Benefit, if any, shall be paid in a single lump sum cash payment during the
first payroll period following the expiration of the release revocation period
described in Section 6(i).

(c) Termination by Executive for Good Reason.  Executive may terminate his
employment under this Agreement for “Good Reason” (as defined below).  For
purposes of this Agreement, “Good Reason” means (i) a material change in the
location where Executive is required to work; or (ii) a material breach of this
Agreement by Employer. Notwithstanding the foregoing, neither condition shall
constitute “Good Reason” unless Executive provides notice to Employer within
ninety (90) days of the initial existence of the condition and Employer fails to
cure the condition within thirty (30) days of the date of Executive’s notice,
upon which failure to cure Executive’s employment shall terminate immediately
with Good Reason. If Executive terminates his employment under this Agreement
for Good Reason, Executive shall be entitled to:  (i) the Accrued Obligations;
and (ii) the Severance Benefit.

(d) Termination Upon Certain Changes in Control.  If a “Change in Control Event”
(as defined below) occurs during the Term and, if within the twenty four (24)
month period immediately following the Change in Control Event, (i) Employer or
its successor terminates Executive’s employment without Cause, or  (ii)
Executive terminates his employment on account of a “Material Change” (as
defined below), Executive shall be entitled to: (1) the Accrued Obligations; and
(2) a cash payment equal to twelve (12) months of Executive’s then Base Salary
plus the average annual Discretionary Cash Bonus paid to the Executive for the
preceding three (3) calendar years plus an amount equal to the product of (y)
66% and (z) six (6) times the monthly amount that is charged to COBRA qualified
beneficiaries for the same medical coverage options elected by Executive
immediately prior to the termination date (the amounts described in (2) are
collectively referred to herein as the “Change in Control Severance Benefit”).
The Change in Control Severance Benefit, if any, shall be paid in a single lump
sum

4

 

 

--------------------------------------------------------------------------------

 

 

cash payment during the first payroll period following the expiration of the
release revocation period described in Section 6(i).  In addition to the Change
in Control Severance Benefit, all of the outstanding (but unvested) options and
restricted stock awards held by Executive shall become fully vested and
exercisable for the remainder of their original term.

(i) For purposes of this Agreement, a “Material Change” shall occur if, without
Executive’s consent: (A) there is a material diminution in Executive’s Base
Salary (from the amount in effect on the date of the Change in Control Event);
(B) there is a material diminution in Executive’s authority, duties, or
responsibilities; (C) there is a material diminution in the authority, duties,
or responsibilities of the supervisor to whom Executive is required to report;
(D) there is a material diminution in the budget over which Executive retains
authority; (E) there is a material change in the geographic location at which
Executive is required to perform services; or (F) there is any other action or
inaction that constitutes a material breach of this Agreement. Notwithstanding
the foregoing, neither condition shall constitute “Material Change” unless
Executive provides notice to Employer within ninety (90) days of the initial
existence of the condition and Employer fails to cure the condition within
thirty (30) days of the date of Executive’s notice, upon which failure to cure
Executive’s employment shall terminate immediately with Material Change.

(ii) For purposes of this Agreement, “Change in Control Event” means the
occurrence of any of the following:

(A) The acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% of either (1) the then
outstanding shares of common stock of Employer (the “Outstanding Company Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities (assuming the conversion of all securities of Employer held by the
Person that are convertible into voting securities of Employer) of Employer
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided,  however, that for purposes of this
subsection (A), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from Employer as authorized by the board
of directors of Employer of an amount of shares less than 50% of the Company’s
then Outstanding Company Common Stock on a fully diluted basis, (2) any
acquisition by Employer, including any acquisition which, by reducing the number
of shares outstanding, is the sole cause for increasing the percentage of shares
beneficially owned by any such Person to more than the applicable percentage set
forth above, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Employer or any entity controlled by Employer or (4)
any acquisition by any entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 6(d)(ii)(C).

(B) Individuals who, as of the date hereof, constitute the board of directors of
Employer (the “Incumbent Board”) cease for any reason within any period of
twenty four (24) months to constitute at least a majority of the Board;
provided,  however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Employer’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, shall be considered as though such
individual

5

 

 

--------------------------------------------------------------------------------

 

 

were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the board of directors of Employer.

(C) Consummation by Employer of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of Employer
or the acquisition of assets of another corporation (a “Business Combination”),
in each case, unless, following such Business Combination, (1) more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation, a
corporation which as a result of such transaction owns Employer or all or
substantially all of Employer’s assets either directly or through one or more
subsidiaries) is represented by Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Outstanding Company Common Stock and Outstanding Company Voting
Securities were converted pursuant to such Business Combination) and such
ownership of common stock and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
employee benefit plan (or related trust) of Employer or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that the amount (measured as a percentage of such ownership) existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination and continually in place during the one year period following the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.

(e) Termination for Disability. Employer may terminate Executive’s employment
under this Agreement due to “Disability” upon written notice to Executive. If
Executive’s employment under this Agreement is terminated by Employer due to
Disability, Executive shall be entitled to: (i) the Accrued Obligations; and
(ii) a cash payment equal to six (6) months of Executive’s then Base Salary less
an amount equal to any disability compensation benefits received by Executive
pursuant to the Employer’s benefit plans (the “Disability Benefit”). For
purposes of this Agreement, “Disability” means Executive is, unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or can be
expected to last for a continuous period of not less than twelve (12) months.
The Disability Benefit, if any, shall be paid in a single lump sum cash payment
during the first payroll period following the expiration of the release
revocation period described in Section 6(i).

(f) Death During Employment. If Executive dies during the term of his employment
under this Agreement, Executive’s spouse (or estate) shall be entitled to: (i)
the

6

 

 

--------------------------------------------------------------------------------

 

 

Accrued Obligations; and (ii) a cash payment equal to six (6) months of
Executive’s then Base Salary, which amount shall be paid in installments, in
accordance with the Employer’s standard payroll policies and procedures, with
the first installment due during the first payroll period following the
expiration of the release revocation period described in Section 6(i). If, by
the end of such six (6) month period, Executive’s spouse (or estate) has not
receive any proceeds from the life insurance policy provided by Employer,
Employer will continue to pay Executive’s Base Salary until the earlier of the
date that is three (3) months after the final payment date described in the
first sentence of this Section 6(f)(ii), or the first date on which Executive’s
spouse (or estate) first receives the life insurance proceeds from the life
insurance policy provided by Employer (the “Reimbursable Payments”).  To the
extent any Reimbursable Payments are made, Executive’s spouse (or estate) agrees
to repay such Reimbursable Payments to Employer promptly after receipt of the
life insurance proceeds from the life insurance policy provided by Employer.

(g) Non-Renewal of Agreement by Employer. Should Employer elect not to renew
this Agreement upon terms and conditions no less favorable to Executive than
such terms set forth herein, and as a result of such non-renewal, Executive
incurs a “separation from service” (as defined in Treasury Regulation Section
1.409A-1(h) (applying the default rules of Treasury Regulation Section
1.409A-1(h)) on or before the end of the sixty (60) day non-renewal period
described in Section 4, Executive shall be entitled to: (i) the Accrued
Obligations; and (ii) the Severance Benefit, except the amount of the Severance
Benefit shall be calculated based off three (3) months of Executive’s Base
Salary instead of six (6) months of Base Salary. The Severance Benefit, if any,
shall be paid in a single lump sum cash payment during the first payroll period
following the expiration of the release revocation period described in Section
6(i).

(h) Voluntary Resignation or Non-Renewal by Executive. Executive may voluntarily
terminate his employment under this Agreement at any time with sixty (60) days
advance written notice to the Company.  If Executive voluntarily terminates his
employment, Executive shall be entitled to receive the Accrued Obligations.  For
the avoidance of doubt, Executive’s election not to renew this Agreement shall
be treated as a voluntary termination of employment.

(i) Release Required. In order to receive the benefits described in Sections
6(b), (c), (d), (e), (f), or (g) Executive (or Executive’s spouse or estate in
the case of death) must, no later than sixty (60) days following the termination
date, execute (and not revoke) any release reasonably requested by Employer of
any claims that Executive (or Executive’s spouse or estate in the case of death)
may have in connection with his employment with Employer.  The release shall be
provided to Executive (or Executive’s spouse or estate in the case of death) on
the date of the termination of employment and in no event more than five (5)
days following the date on which Executive terminates employment. Executive (or
Executive’s spouse or estate in the case of death) shall have either twenty-one
(21) or forty-five (45) days (with the exact number of days to be specified by
Employer in the release agreement) following the date on which the release is
given to Executive to sign and return the release to Employer.  Notwithstanding
anything in this Agreement to the contrary, if Employer concludes, in the
exercise of its discretion, that the benefits described in Sections 6(b), (c),
(d), (e), or (f) are subject to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and if the consideration

7

 

 

--------------------------------------------------------------------------------

 

 

period described in the release, plus the revocation period described in the
release spans two (2) calendar years, the benefits shall not be paid until the
second calendar year.

(j) Return of Documents. Upon the expiration or termination of Executive’s
employment for any reason, Executive or Executive’s legal representative upon
request shall promptly deliver to Employer all originals and all duplicates or
copies of all documents, records, notebooks and similar repositories of or
containing Confidential Information as defined in Section 11 then in his
possession, whether prepared by Executive or not.

(k) Section 280G. Notwithstanding anything in this Agreement to the contrary, if
the aggregate amounts payable pursuant to Section 6(d), either alone or together
with any other payments which Executive has the right to receive either directly
or indirectly from Employer or any of its affiliates, would be subject to an
excise tax as an “excess parachute payment” under Section 4999 of the Code,
Executive agrees that such aggregate amounts payable hereunder shall be reduced
to an amount that does not exceed 2.99 times Executive’s “base amount,” as
defined in Code Section 280G(b)(3) and the regulations promulgated thereunder.
The aggregate amount shall be reduced in the following order: first, the COBRA
benefit described in Section 6(d), next, the Discretionary Cash Bonus benefit
described in Section 6(d), next, the Base Salary benefit described in Section
6(d), and finally, the amount attributable to the acceleration of vesting of
options and restricted stock as described in Section 6(d). All determinations
of, and reductions in “excess parachute payments” called for in this Section
6(k) shall be made by an independent public accounting firm or compensation
consulting firm with a national reputation as shall be selected by Employer.
Employer shall bear all costs associated with obtaining such determinations.

(l) Section 409A. It is the intent of the parties that all payments and benefits
under this Agreement shall comply with Section 409A of the Internal Revenue Code
(“Section 409A”), to the extent subject thereto, and to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance with Section 409A or an exception thereto. Notwithstanding anything
in this Agreement to the contrary, Executive shall not be considered to have
terminated employment with the Employer for purposes of any payments under this
Agreement that are subject to Section 409A until Executive has had a “separation
from service” from Employer (as defined in Treasury Regulation Section
1.409A-1(h) (applying the default rules of Treasury Regulation Section
1.409A-1(h)). Each amount to be paid or benefit to be provided under this
Agreement shall be treated as a “separate payment” for purposes of Section 409A.
To the extent required in order to avoid accelerated taxation and penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided during the six (6) month period immediately
following Executive’s “separation from service” shall instead be paid on the
first business day of the seventh month following Executive’s separation from
service (or, if earlier, Executive’s death). To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits to
Executive) during one year shall not affect amounts reimbursable or provided in
any subsequent year. Nothing in this Section 6(l) shall prohibit Employer or
Executive from making use of any Section 409A exemption that may be applicable
to a payment or benefit under this Agreement. Notwithstanding any other
provision of this Agreement to the contrary, neither

8

 

 

--------------------------------------------------------------------------------

 

 

the time nor schedule of any payment under this Agreement may be accelerated or
subject to further deferral except as permitted by Section 409A and the
applicable regulations. Executive does not have any right to make any election
regarding the time or form of any payment due under this Agreement except as
permitted by Section 409A and the applicable regulations. Employer makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A. Executive acknowledges that Employer
has advised Executive to seek his own counsel with respect to the federal,
state, or local tax treatment of any payments or benefits under this Agreement,
including the treatment of payments under Section 409A.

7. Paid Time Off. Executive shall be entitled each year to twenty eight (28)
vacation paid days off, of which up to eight (8) days must be used for mandatory
personal time off, plus six (6) holiday paid days off during which time his
compensation shall be paid in full. Paid time off accrued during each calendar
year must be used by the end of each calendar year, or will be lost, and will
not accrue from one calendar year to the next, provided, however that to the
extent permitted by Section 409A, Executive shall be eligible to receive payment
from Employer for any unused paid time off in accordance with any such Employer
policy then in effect. Exceptions to the foregoing non-accrual policy may be
provided under terms and conditions approved in writing by resolution of the
Board or its Compensation Committee in such body’s sole discretion based on
prolonged extra-ordinary work demands preventing Executive’s timely taking
vacation.

8. Insurance for the Benefit of Employer. In addition to the rights to the
insurance benefits described in Section 5(d), Employer shall have the right from
time to time to apply for and take out in its name and at its own expense, life,
health or other insurance upon Executive in any sum or sums which may be deemed
necessary by Employer to protect its interest under this Agreement and Executive
shall do all such things as may be necessary to assist in the procuring of such
insurance by making a proper application therefore as may be required by the
insurance company and submitting to the usual and customary medical
examinations. Executive, in Executive’s capacity as Executive, shall have no
right, title or interest in or to such insurance, but the same shall be solely
for the benefit of Employer and any amounts payable thereunder shall be solely
payable to such Employer.

9. Representation and Warranty. Executive represents and warrants that he is not
now, and will not be on the date of commencement of this Agreement, a party to
any agreement, contract or understanding, whether of employment, agency or
otherwise, which would in any way restrict or prohibit Executive from
undertaking and performing Executive’s duties in accordance with the terms and
provisions of this Agreement.

10. Restrictive Covenant.

(a) Non-Competition. Executive agrees and covenants that, without the CEO’s
prior written consent and except on behalf of Employer, he will not in any
manner, directly or indirectly, own, manage, operate, control, be employed by,
participate in, assist or be associated in any manner with any person, firm or
corporation anywhere in the world whose business competes with Employer or any
subsidiary of Employer. This covenant shall remain in effect until the date that
is twelve (12) months after the date of Executive’s termination of

9

 

 

--------------------------------------------------------------------------------

 

 

employment for any reason. Notwithstanding any other provision of this
Agreement, Executive may own up to three percent (3%) of the outstanding stock
of a competing publicly traded corporation so long as he takes no other action
furthering the business of such corporation.

(b) Non-Solicitation. Until a date one year after Executive’s termination of
employment for any reason, Executive shall not (i) solicit any other employee of
Employer to leave the employ of Employer, or in any way interfere with the
relationship between Employer and any other employee of Employer, or (ii) induce
any customer, supplier, licensee, or other business relation of Employer to
cease doing business with Employer, or in any way interfere with the
relationship between any customer or business relation and Employer.

(c) Reasonableness. Executive acknowledges and agrees that the restrictive
covenants contained in this Section are reasonable as to time and geographic
area and do not place any unreasonable burden on Executive, the general public
will not be harmed as a result of the enforcement of these provisions, and he
understands and hereby agrees to every term and condition of this Section.
Executive specifically agrees that he is an executive officer of Employer
pursuant to Colo. Rev. Stat. § 8-2-113(d) and that this Agreement is entered
into for the protection of trade secrets pursuant to Colo. Rev. Stat. §
8-2-113(b).

(d) Notice to Future and Prospective Employers. Executive agrees that he shall
notify and that Employer shall have the right to notify any future or
prospective employers, or individuals or entities with whom Executive may be
entering into a contractual relationship, of the provisions of this Section for
purposes of ensuring that the Company’s interests are protected.

(e) Continued Availability and Cooperation. Following the termination of
Executive’s employment for any reason, Executive will cooperate fully with
Employer and with the Company’s counsel in connection with any present and
future actual or threatened litigation, administrative proceeding or other
investigation involving Employer that relates to events, occurrences or conduct
occurring (or claimed to have occurred) during the Term. Executive is instructed
to tell the truth in any litigation, administrative proceeding, or other
investigation involving Employer and nothing herein shall be deemed or construed
to suggest otherwise.

11. Confidentiality.

(a) Definitions. For purposes of this Section, the following definitions shall
apply: (i) “Inventions” means all inventions, improvements, modifications, and
enhancements, whether or not patentable, made by Executive within the scope of
Executive’s duties or using Employer’s resources during Executive’s employment
by Employer; and (ii) “Confidential Information” means Employer’s proprietary
know-how and information disclosed by Employer to Executive or acquired by
Executive from Employer during Executive’s employment with Employer about
Employer’s plans, products, processes and services, which Employer protects
against disclosure to third parties. Confidential Information shall not include
Executive’s general knowledge and experience possessed prior to or obtained
during his employment with Employer.

(b) Restrictions on Disclosure. During the Term of Employment and thereafter,
Executive shall not disclose Confidential Information to any third parties other
than Employer, its employees, agents, consultants, contractors and designees
without the prior written

10

 

 

--------------------------------------------------------------------------------

 

 

permission of Employer, or use Confidential Information for any purpose other
than the conduct of Employer’s business. The restrictions on disclosure and use
set forth herein shall not apply to any Confidential Information which: (i) at
the time of disclosure to Executive by Employer is generally available to the
public or thereafter becomes generally known to the public, through no fault of
Executive; (ii) was known by Executive prior to his employment with Employer;
(iii) Executive at any time receives from a third party not under any obligation
of secrecy or confidentiality to Employer; (iv) Employer discloses to a third
party not under any obligation of secrecy or confidentiality to it; and (v)
Executive is requested or required to disclose pursuant to a subpoena or order
of a court or other governmental agency, in which case Executive shall notify
Employer as far in advance of disclosure as is practicable. For the avoidance of
doubt, nothing in this Agreement precludes Executive from filing a charge or
complaint with, or participating in any investigation or proceeding before, or
reporting possible violations to, the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), the Occupational Safety
and Health Administration (“OSHA”), the Securities and Exchange Commission
(“SEC”), or any other federal, state or local governmental agency or commission
(“Government Agencies”).  Executive further understands that this Agreement does
not limit Executive’s ability to communicate with the Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to Employer, or prohibit Executive from participating in
activities that are protected under whistleblower provisions of federal law or
regulation.  This Agreement does not limit Executive’s right to receive an award
for information provided to the SEC under SEC Rule 21F-17. In compliance with
the Defend Trade Secrets Act of 2016, Executive acknowledges and agrees that
nothing in this Agreement or other confidentiality agreements with Employer
prevents Executive from disclosing confidential information that either: (A) is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(c) Obligations Regarding Inventions. Without any royalty or any other
additional consideration to Executive: (i) Executive shall promptly inform
Employer of any Inventions by a written report, setting forth the conception and
reduction to practice of all inventions; (ii) Executive hereby agrees to assign
and assigns to Employer all of his right, title and interest: (A) to any
Inventions made during the term of his employment by Employer (including without
limitation the right to license or sell such Invention to others), (B) to
applications for United States and foreign letters patent, and (C) to United
States and foreign letters patent granted upon such Inventions; and (iii)
Executive agrees upon request and at the sole cost and expense of Employer to,
at all times, do such acts (such as giving testimony in support of his
inventorship) and execute and deliver promptly to Employer such papers,
instruments, and documents as from time to time may be necessary or useful to
apply for, secure, maintain, reissue, extend or defend Employer’s interest in
any Inventions or any or all United States and foreign letters patent, so as to
secure Employer the full benefits of any Inventions or discoveries or otherwise
to carry into full force and effect the intent of the assignment set out in
Section 11(c)(ii).

(d) Remedies. Executive acknowledges and agrees that Executive’s disclosure of
any Confidential Information would result in irreparable injury to Employer.
Executive

11

 

 

--------------------------------------------------------------------------------

 

 

acknowledges and agrees that the Confidential Information is non-public
information which Executive has expended substantial time, money and effort to
develop and is property considered “Trade Secrets” of Employer within the
meaning of Colorado law. Therefore, upon the breach or threatened breach of the
covenants in this Section 11 by Executive, Employer shall be entitled to obtain
from any court of competent jurisdiction a preliminary and permanent injunction
prohibiting such disclosure and any other equitable relief that the court deems
appropriate. In addition, Employer shall be entitled to seek damages.

(e) Property of Employer. Any Confidential Information that is directly or
indirectly originated, developed or perfected to any degree by Executive during
the term of his employment by Employer shall be and remain the sole property of
Employer.

12. Resolution of Disputes. In addition to any other remedies available to
Employer, Employer shall be entitled to specific performance of the covenants
contained in Sections 10 and 11. If either party is successful in enforcing its
rights under this Section 12, the unsuccessful party shall reimburse the
successful party for all of the costs of such enforcement, including but not
limited to costs, litigation expenses and reasonable attorneys’ fees. Except for
an action to interpret or enforce Sections 10 or 11, any controversy or claim
arising out of or relating to the interpretation, alleged breach or enforcement
of this Agreement shall be settled by arbitration before a single arbitrator in
Denver, Colorado, in accordance with the employment dispute rules then in effect
for the American Arbitration Association pertaining to the arbitration of civil
disputes. The arbitrator, who shall be a person experienced in negotiating and
making employment agreements and resolving employment disputes and in any other
pertinent areas of law, shall make reasonably detailed findings to support any
decision and award. The award of the arbitrator shall be final and binding and
may be entered as a judgment in any court of competent jurisdiction. As part of
the award in any arbitration or judicial proceedings, the prevailing party may
be awarded its reasonable attorneys’ fees, witness fees, expert witness fees and
related costs and expenses in the discretion of the arbitrator.

13. Notices. All notices under this Agreement shall be delivered by hand or by
registered or certified mail. Notices intended for Executive shall be addressed
to Executive at 4120 Specialty Place, Longmont, Colorado 80504. Notices intended
for Employer shall be addressed to it at 4120 Specialty Place, Longmont,
Colorado 80504. All notices shall be effective upon actual delivery if by hand,
or, if by mail, three days after being deposited in the United States mail,
postage prepaid and addressed as required by this Section 13. Either party may
by notice accomplished in accordance with this Section 13 change the address to
which future notices may be sent.

14. Miscellaneous Provisions.

(a) This Agreement contains the entire agreement between the parties and
supersedes all prior agreements and it shall not be amended or otherwise
modified in any manner except by an instrument in writing executed by both
parties.

(b) Neither this Agreement nor any rights or duties under this Agreement may be
assigned or delegated by either party unless the other party consents in
writing.



12

 

 

--------------------------------------------------------------------------------

 

 

(c) Except as otherwise provided herein, this Agreement shall be binding upon
the inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.

(d) This Agreement has been entered into in Colorado and shall be governed by
the laws of that state.

(e) In fulfilling their respective obligations under this Agreement and
conducting themselves pursuant to it, each party shall act reasonably and in
good faith.

(f) If any provisions of this Agreement shall be held to be invalid or
unenforceable for any reason, the invalid or unenforceable provision shall be
deemed severed from this Agreement and the balance of this Agreement shall
remain in full force and effect and be enforceable in accordance with its terms.

(g) To the extent necessary, the provisions of this Agreement shall be construed
and administered in compliance with the requirements of Section 409A and the
regulations and any other guidance promulgated thereunder.

 

 

[Signature Page to Follow]





13

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

EXECUTIVE:

 

 

/s/DAVID I. ROSENTHAL

David Rosenthal

 

 

EMPLOYER:

 

UQM TECHNOLOGIES, INC.

 

By:

/s/JOSEPH R. MITCHELL

 

Joseph R. Mitchell

 

 

 

 

14

 

 

--------------------------------------------------------------------------------